

MEMBERSHIP INTEREST PURCHASE AGREEMENT
BY AND AMONG
SDCL TG COGEN LLC, AS PURCHASER
AND
AMERICAN DG ENERGY INC., AS SELLER
AND
TECOGEN INC.  


DATED AS OF MARCH 5, 2019



TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS    1
1.01    Definitions    1
1.02    Other Definitional Provisions    6
ARTICLE II PURCHASE AND SALE OF MEMBERSHIP INTERESTS    7
2.01    Purchase and Sale    7
2.02    Closing    7
2.03    Closing Consideration    7
2.04    Assumed and Excluded Liabilities    7
2.05    NYSERDA Incentive Payments    8
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER    9
3.01    Organization and Authority    9
3.02    Subsidiaries    10
3.03    No Conflicts; Consents    10
3.04    Capitalization    11
3.05    Financial Statements    11
3.06    Undisclosed Liabilities    11
3.07    Real Property; Title of Properties    13
3.08    Tax Matters    14
3.09    Project Contracts    15
3.10    Intellectual Property    15
3.11    Equipment and Project    17
3.12    Litigation    18
3.13    Governmental Consents    18
3.14    Customers and Suppliers    18
3.15    Insurance    19
3.16    Compliance with Laws    19
3.17    Regulatory Status    19
3.18    Environmental Laws    19
3.19    Employees    21
3.20    Restrictions on Business Activities    21
3.21    Accounts Receivable; Inventory    21
3.22    Corporate Records    22
3.23    No Brokers    22
3.24    Bank Accounts    22
3.25    Representations Complete    22
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER    22
4.01    Organization and Power    22
4.02    Authorization    23
4.03    No Violation    23
4.04    Governmental Consents    23
4.05    Brokerage    23
ARTICLE V CONDITIONS TO CLOSING    23
5.01    Conditions to Purchaser’s Obligations    23
5.02    Conditions to the Seller’s Obligations    25
ARTICLE VI INDEMNIFICATION    26
6.01    Survival of Representations, Warranties, Covenants, Agreements and Other
Provisions    26
6.02    Indemnification for the Benefit of Purchaser Indemnified Parties    27
6.03    Indemnification by Purchaser for the Benefit of the Seller    27
6.04    Limitations on Indemnification    27
6.05    Indemnification Procedures    28
6.06    Third Party Claims    29
6.07    Remedies    30
6.08    Tax Treatment; Tax Claims    30
ARTICLE VII TAX MATTERS    31
7.01    Tax Covenants    31
7.02    Termination of Existing Tax Sharing Agreements    31
7.03    Tax Indemnification    32
7.04    Straddle Period    32
7.05    Contests    32
7.06    Cooperation and Exchange of Information    32
7.07    Tax Treatment    33
7.08    Tax Allocation    33
7.09    Payments to Purchaser    33
7.10    Survival    33
7.11    Overlap    33
ARTICLE VIII MISCELLANEOUS    33
8.01    Press Releases and Communications    33
8.02    Expenses    33
8.03    Notices    33
8.04    Assignment    34
8.05    Severability    35
8.06    Interpretation    35
8.07    Construction    36
8.08    Amendment and Waiver    36
8.09    Complete Agreement    36
8.10    Third Party Beneficiaries    36
8.11    WAIVER OF TRIAL BY JURY    37
8.12    Delivery by Facsimile or Email    37
8.13    Counterparts    37
8.14    Governing Law    37
8.15    Jurisdiction    37
8.16    Remedies Cumulative    38
8.17    Specific Performance    38



MEMBERSHIP INTEREST PURCHASE AGREEMENT
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of
March 5, 2019, is made by and among SDCL TG COGEN LLC, a Delaware limited
liability company (the “Purchaser”), and AMERICAN DG ENERGY INC., a Delaware
corporation (“ADG” or the “Seller”), and TECOGEN INC., a Delaware corporation
(“Tecogen” or the “Guarantor”). Purchaser, Guarantor and the Seller shall be
referred to herein from time to time as a “Party” and collectively as the
“Parties.” Capitalized terms used and not otherwise defined herein have the
meanings set forth in Article I below.
WHEREAS, Seller owns one hundred percent (100%) of the issued and outstanding
membership interests, including all voting and economic rights (the “Membership
Interests”) of CogenTwo LLC, a Delaware limited liability company (the
“Company”), the sole business of which is the ownership, leasing, operation and
maintenance of the equipment described on attached Exhibit A (the “Projects”).
WHEREAS, Purchaser desires to acquire from the Seller, and Seller desires to
sell to Purchaser, all of the Membership Interests, on the terms and subject to
the conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be bound hereby, agree as
follows:
Article I

DEFINITIONS
1.01    Definitions.  For purposes hereof, the following terms when used herein
shall have the respective meanings set forth below:
"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
“Allocation Schedule” is defined in Section 7.08.
“Amended CogenOne Billing Agreement” means the Amended and Restated Billing and
Asset Management Agreement, dated as of the Closing Date, between CogenOne LLC
and Tecogen.
“Assignment of Membership Interests” means an Assignment and Assumption of
Membership Interests in the form of Exhibit B hereto and in form and substance
satisfactory to Purchaser, by the Seller to Purchaser.
“Assumed Liabilities” is defined in Section 2.04(a).
“Billing Agreement” means the Billing and Asset Management Agreement dated as of
the Closing Date among the Guarantor and Company.
“Business Day” means a day which is neither a Saturday or Sunday, nor any other
day on which banking institutions in New York, New York are authorized or
obligated by Law to close.
“Cash” means cash and cash equivalents determined in accordance with GAAP.
“Closing Consideration” means an aggregate amount of cash consideration equal to
Five Million Dollars ($5,000,000).
“Code” means the Internal Revenue Code of 1986, as amended.
“Company Inventory” shall mean all of the Company’s raw materials,
work-in-process, finished goods and merchandise, spare parts, packaging and
other supplies related thereto.
“Contract” means any legally binding agreement, contract, arrangement, lease,
loan agreement, security agreement, license, indenture or other similar
instrument or obligation to which the party in question is a party or by which a
party or its assets is bound, whether oral or written.
“Environmental Laws” means all Laws (including all agreements with any
Governmental Entity) relating to the protection or preservation of human health,
safety or the environment, including, without limitation: (a) all Laws that
control, govern, limit, prohibit, regulate or otherwise relate to any hazardous
materials or substances; (b) all Laws relating to the protection or preservation
of occupational health and safety; and (c) all Laws relating to the labeling,
notice or disclosure of hazardous materials or substances. Without limiting the
generality of the foregoing, the term Environmental Laws includes, without
limitation, each of the following statutes and the regulations promulgated
thereunder, as well all similar state, local or foreign Laws, each including all
implementing Laws and legal requirements and as may be amended from time to
time: the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, the Resource Recovery and Conservation Act of 1976, the Federal Water
Pollution Control Act, the Safe Drinking Water Act, the Solid Waste Disposal
Act, the Clean Air Act, the Hazardous Materials Transportation Act, and the
Clean Water Act.
“Equipment Leases” means the Equipment Lease Agreements described and defined in
Schedule 3.09(a) of the Seller Disclosure Schedules.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” shall mean each Subsidiary and any person or entity under
common control with the Company within the meaning of Section 414(b), (c), (m)
or (o) of the Code and the regulations issued thereunder.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Liabilities” is defined in Section 2.04(b).
“Fundamental Representations” means the representations and warranties of the
Seller or Company set forth in Section 3.01 (Organization and Authority),
Section 3.03 (No Conflicts; Consents), Section 3.04 (Capitalization),
Section 3.08 (Tax Matters), Section 3.10 (Intellectual Property), and
Section 3.23 (No Brokers).
“GAAP” means United States generally accepted accounting principles consistently
applied.
“Governmental Entity” means any federal, national, state, foreign, provincial,
local or other government or any governmental, regulatory, administrative or
self-regulatory authority, agency, bureau, board, commission, court, judicial or
arbitral body, department, political subdivision, tribunal or other
instrumentality thereof.
“Guarantor” means Tecogen Inc., a Delaware corporation.
“Guaranty” means the Guaranty Agreement dated as of the Closing Date made by the
Guarantor in favor of the Purchaser and Company.
“Indebtedness” means, with respect to a Person, the indebtedness (including
unpaid interest, fees, expenses, prepayment charges or premium thereon), without
duplication, (a) in respect of borrowed money or for the deferred purchase price
of products or services; (b) as may be evidenced by any note, bond, debenture or
other debt security; (c) in respect of obligations for the reimbursement of any
obligor for amounts drawn on any letter of credit, banker’s acceptance or
similar transaction; (d) all obligations arising out of any financial hedging,
swap or other similar arrangement; (e) any Unpaid Pre-Closing Taxes; and
(f) guarantees of obligations of the type described above.
“Independent Accountant” means the office of an impartial nationally recognized
firm of independent certified public accountants other than Seller’s accountants
or Buyer’s accountants which both Purchaser and Seller appoint by mutual written
agreement.
“Intellectual Property” means intellectual property rights in any jurisdiction,
including, without limitation, all (a) trademarks including but not limited to
service marks, logos, trade dress, distinguishing guises, trade names and
similar indicators of origin, whether registered or not, and all goodwill
associated therewith; (b) active and inactive patents, patents pending, patent
applications and statutory invention registrations, including reissues,
divisions, continuations, continuations-in-part, substitutions, extensions and
reexaminations thereof, all inventions disclosed therein, and all rights therein
provided under international treaties and conventions; (c) design patents and
industrial designs, whether registered or not; (d) mask works, circuit lay-out
designs and integrated circuit topographies, whether registered or not; (e)
trade secrets; (f) copyrights in writings, designs, computer software and other
works, whether registered or not; (g) domain names; (h) applications and
registrations pertaining to any of the foregoing; (i) all claims and causes of
action arising out of or related to infringement or misappropriation of any of
the foregoing; and (j) any other industrial and intellectual proprietary rights
now known or hereafter recognized in any jurisdiction.
“IRS” means the United States Internal Revenue Service.
“knowledge of the Seller” and “the Seller’s knowledge” mean the actual knowledge
of the Seller and such knowledge that the Seller would reasonably be expected to
have after conducting a due and diligent inquiry.
“Law” means any code, decree, directive, guidance, injunction, judgment, law,
regulation, rule, statute, treaty or requirement of any Governmental Entity.
“Lessees” mean the “Lessees” identified in Section 3.09(a) of the Seller
Disclosure Schedules.
“Liabilities” means all indebtedness, obligations and other liabilities of a
Person any nature (including any unknown, undisclosed, unasserted, or
contingent), regardless of whether such indebtedness, obligation, or liability
would be required to be disclosed on a balance sheet prepared in accordance with
generally accepted accounting principles and regardless of whether such debt,
obligation, or liability is immediately due and payable.
“Liens” means liens, pledges, mortgages, security interests, attachments,
restrictions, levies, encumbrances, and other charges or encumbrances of any
kind or character whatsoever.
“Losses” means all losses, liabilities, lost profits, diminutions of value,
damages (including incidental and consequential damages), penalties, fines,
costs, amounts paid in settlement, Liabilities, Taxes, losses, expenses and
fees, including court costs and attorneys’ and other professionals’ fees and
expenses and any other costs of enforcing an Indemnified Party’s rights under
this Agreement; provided, Losses does not include, and no Indemnified Party
shall be entitled to seek or recover any punitive damages (unless payable to a
third-party in connection with a Third-Party Claim).
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets (including the Equipment, Project
Contracts and Projects) of the Company, or (b) the ability of Seller or
Guarantor to consummate the transactions contemplated by the Transaction
Documents on a timely basis; provided, that “Material Adverse Effect” shall not
include any event, occurrence, fact, condition or change, directly or
indirectly, arising out of or attributable to: (i) general economic or political
conditions; (ii) conditions generally affecting the industries in which the
Company operates; (iii) any changes in financial or securities markets in
general; (iv) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (v) any action required or
permitted by this Agreement, except pursuant to Section 3.03; (vi) any changes
in applicable Laws or accounting rules, including GAAP; or (vii) the public
announcement, pendency or completion of the transactions contemplated by this
Agreement; provided further, that any event, occurrence, fact, condition or
change referred to in clauses (i) through (iv) immediately above shall be taken
into account in determining whether a Material Adverse Effect has occurred or
could reasonably be expected to occur to the extent that such event, occurrence,
fact, condition or change has a disproportionate effect on the Company compared
to other participants in the industries in which the Company conducts its
businesses.
“O&M Agreement” means the Operations and Maintenance Services Agreement dated as
of the Closing Date among the Guarantor and the Company.
“Organizational Documents” means, with respect to the Company, the certificate
of formation and operating agreement of the Company, in each case, as amended.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a Governmental Entity or any other entity.
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
“Post-Closing Taxes” means Taxes of the Company for any Post-Closing Tax Period.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period.
“Projects” means the combined heat and power generation facilities and assets
owned by the Company at the locations described in the Project Contracts.
“Project Contracts” means the Equipment Leases identified in Section 3.09(a) of
the Seller Disclosure Schedule and any related agreements as described in
Section 3.09(a).
“Purchase Price” means an aggregate amount of cash consideration equal to the
Closing Consideration, if, as and when payable and without interest.
“Representative” means, with respect to a Person, such Person’s managers,
managing members, officers, directors, employees, investment bankers, attorneys,
accountants, consultants or other agents or advisors.
“Seller Disclosure Schedules” means the Disclosure Schedules of the Seller.
“Software” means computer software, programs and databases in any form,
including Internet web sites, web content and links, source code, executable
code, tools, menus, and all versions, updates, corrections, enhancements and
modifications thereof, and all related documentation related thereto.
“Standard Software” means non-customized Software that (i) is so licensed solely
in executable or object code form pursuant to a nonexclusive, internal use
software license; (ii) is not incorporated into, or used directly in the
development, manufacturing, or distribution of, the products of the Company; and
(iii) is generally available on standard terms for either (A) annual payments by
the Company of $25,000 or less or (B) aggregate payments by the Company of
$25,000 or less.
“Straddle Period” is defined in Section 7.04.
“Subsidiary” means, with respect to any Person, any corporation of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or any partnership, association or other
business entity of which a majority of the partnership or other similar
ownership interest is at the time owned or controlled, directly or indirectly,
by such Person or one or more Subsidiaries of such Person or a combination
thereof.
“Tax” or “Taxes” means (i) any and all U.S. federal, state, local and non-U.S.
taxes, assessments, levies, tariffs, duties or other charges or impositions in
the nature of a tax (together with any and all interest, penalties, additions to
tax and additional amounts, whether disputed or not, imposed with respect
thereto) imposed by any Governmental Entity, including net income, estimated
income, gross income, gross receipts, profits, business, license, occupation,
franchise, capital stock, property (real, tangible or intangible), sales, use,
ad valorem, transfer, value added, built-in gain, registration, escheat,
employment or unemployment, social security, health, payroll, disability,
severance, alternative or add-on minimum, customs, excise, stamp, environmental,
windfall profit, commercial rent or withholding taxes, (ii) any liability for
the payment of any amounts of the type described in clause (i) of this sentence
as a result of being a member of an affiliated, consolidated, combined, unitary
or aggregate group for any Tax period, and (iii) any liability for the payment
of any amounts of the type described in clause (i) or (ii) of this sentence as a
result of being a transferee of or successor to any Person, as a result of any
express or implied obligation to assume such Taxes or to indemnify any other
Person, or by Contract or operation of Law.
“Tax Claim” has the meaning set forth in Section 7.05.
“Tax Returns” means any return, report, information return or other document
(including schedules, attachments or any related or supporting information and
amendments) required to be prepared or filed with any Governmental Entity or
other authority in connection with the determination, assessment or collection
of any Tax or the administration of any Laws or administrative requirements
relating to any Tax.
“Transaction Documents” means this Agreement and all other agreements,
instruments, certificates and other documents to be entered into or delivered by
any Party, pursuant to any of the foregoing, including, but not limited to the
Assignment of Membership Interests, the Billing Agreement, the O&M Agreement and
the Guaranty.
“Transaction Expenses” means all fees and expenses incurred by the Company or
Seller at or prior to the Closing in connection with the preparation,
negotiation and execution of this Agreement and the Transaction Documents, and
the performance and consummation of the transactions contemplated hereby and
thereby.
“Transfer” means any sale, exchange, transfer, gift, encumbrance, assignment,
pledge, mortgage, hypothecation or other disposition, whether voluntary or
involuntary.
“Unpaid Company Transaction Expenses” means Transaction Expenses, but only to
the extent they have not been paid by the Company in Cash on or prior to the
Closing Date.
1.02    Other Definitional Provisions. 
(a)    Accounting Terms. Accounting terms that are not otherwise defined in this
Agreement have the meanings given to them under GAAP. To the extent that the
definition of an accounting term defined in this Agreement is inconsistent with
the meaning of such term under GAAP, the definition set forth in this Agreement
shall control.
(b)    Successor Laws. Any reference to any particular Code section or Law shall
be interpreted to include any revision of or successor to that section
regardless of how it is numbered or classified.
ARTICLE II    

PURCHASE AND SALE OF MEMBERSHIP INTERESTS
2.01    Purchase and Sale. On the terms and subject to the conditions of this
Agreement, Seller shall sell, transfer, convey, assign and deliver to Purchaser,
and Purchaser shall purchase and acquire, at the Closing (as defined below), the
Membership Interests, free and clear of all Liens. 
2.02    Closing.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place on the first (1st) Business Day following full
satisfaction or due waiver of all of the closing conditions set forth in
Article V hereof (subject to the satisfaction or waiver of such conditions) or
on such other date and/or time as is mutually agreeable to Purchaser and the
Seller. The date upon which the Closing occurs is referred to herein as the
“Closing Date.”
2.03    Closing Consideration. At the Closing, as full and complete payment for
the purchase of the Membership Interests at Closing, Purchaser shall pay the
Closing Consideration, net of any withholding required under applicable law. The
Purchase Price shall be paid by wire transfer of immediately available funds
pursuant to written instructions delivered by the Seller to Purchaser at least
two Business Days prior to the Closing.
2.04    Assumed and Excluded Liabilities.
(a)    Assumed Liabilities. Subject to the terms and conditions set forth
herein, the Company shall assume and agree to pay, perform and discharge only
the following Liabilities of the Seller (collectively, the "Assumed
Liabilities"), and no other Liabilities: all Liabilities in respect of the
Equipment Leases but only to the extent that such Liabilities thereunder are
required to be performed after the Closing Date, were incurred in the ordinary
course of business and do not relate to any failure to perform, improper
performance, warranty or other breach, default or violation by Seller or the
Company on or prior to the Closing.
(b)    Excluded Liabilities. Notwithstanding the provisions of Section 2.04(a)
or any other provision in this Agreement to the contrary, neither Purchaser nor
the Company shall assume and shall not be responsible to pay, perform or
discharge any Liabilities of Seller or any of its Affiliates of any kind or
nature whatsoever other than the Assumed Liabilities (the "Excluded
Liabilities"). Without limiting the generality of the foregoing, the Excluded
Liabilities shall include, but not be limited to, the following:
(i)    any Liabilities of Seller or any of its Affiliates arising or incurred in
connection with the negotiation, preparation, investigation and performance of
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, including, without limitation, fees and
expenses of counsel, accountants, consultants, advisers and others;
(ii)    any Liability for (A) Taxes of Seller (or any stockholder or Affiliate
of Seller) or relating to the Company, the Equipment, the Project Contracts or
the Assumed Liabilities for any Pre-Closing Tax Period; (B) Taxes that arise out
of the consummation of the transactions contemplated hereby; or (C) other Taxes
of Seller (or any stockholder or Affiliate of Seller) of any kind or description
(including any Liability for Taxes of Seller (or any stockholder or Affiliate of
Seller) that becomes a Liability of the Purchaser under any common law doctrine
of de facto merger or transferee or successor liability or otherwise by
operation of contract or Law);
(iii)    any Liabilities relating to or arising out of the Applicable Permits
and Permit Applications;
(iv)    any Liabilities in respect of any pending or threatened Action arising
out of, relating to or otherwise in respect of the operation of the Company or
the Equipment or Project Contracts to the extent such Action relates to such
operation on or prior to the Closing Date;
(v)    any product Liability or similar claim for injury to a Person or property
which arises out of or is based upon any express or implied representation,
warranty, agreement or guaranty made by Seller or any of its Affiliates, or by
reason of the improper performance or malfunctioning of a product, improper
design or manufacture, failure to adequately package, label or warn of hazards
or other related product defects of any products at any time manufactured or
sold or any service performed by Seller or any of its Affiliates;
(vi)    any recall, design defect or similar claims of any products manufactured
or sold or any service performed by Seller or any of its Affiliates;
(vii)    any Liabilities of Seller for any present or former employees,
officers, directors, retirees, independent contractors or consultants of Seller,
including, without limitation, any Liabilities associated with any claims for
wages or other benefits, bonuses, accrued vacation, workers' compensation,
severance, retention, termination or other payments;
(viii)    any Environmental Claims, or Liabilities under Environmental Laws, to
the extent arising out of or relating to facts, circumstances or conditions
existing on or prior to the Closing or otherwise to the extent arising out of
any actions or omissions of Seller;
(ix)    any trade accounts payable of Seller or the Company (A) which constitute
intercompany payables owing to Affiliates of Seller; (B) which constitute debt,
loans or credit facilities to financial institutions; or (C) which did not arise
in the ordinary course of business;
(x)    any Liabilities to indemnify, reimburse or advance amounts to any present
or former officer, director, employee or agent of Seller (including with respect
to any breach of fiduciary obligations by same), except for indemnification of
same pursuant to Section 6.03 as Seller Indemnified Parties;
(xi)    any Liabilities associated with debt, loans or credit facilities of
Seller and/or the Guarantor owing to financial institutions; and
(xii)    any Liabilities arising out of, in respect of or in connection with the
failure by Seller or any of its Affiliates to comply with any Law or
governmental order.
2.05    NYSERDA Incentive Payments. Notwithstanding anything to the contrary
herein, any incentive payments paid by NYSERDA with respect to the Projects
shall be retained by Seller or its affiliate, except to the extent that any such
incentive payments are required to be paid to a Lessee under a Project Contract.
Seller or its affiliate shall be responsible for applying for such incentive
payments and, except to the extent that any such incentive payments are required
to be paid to a Lessee under a Project Contract, shall be entitled to retain the
proceeds of any such incentive payments. At the Seller’s cost and reasonable
request, and provided neither the Seller nor Guarantor is in default under this
Agreement or any Transaction Document, the Company and Purchaser shall use their
commercially reasonable efforts to cooperate with the Seller as reasonably
necessary in order to permit Seller to apply for and seek payment of such
NYSERDA incentives.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller represents and warrants to Purchaser, subject to such exceptions as
are specifically set forth in the correspondingly numbered Section of the Seller
Disclosure Schedules, on the date hereof and (except where a representation or
warranty is made herein as of a specified date) as of the Closing, as though
made at the Closing, as follows:
3.01    Organization and Authority. 
(a)    Seller is a corporation duly incorporated, validly existing and in good
standing under the Laws of the state of Delaware. Seller has all requisite
corporate power and authority to enter into this Agreement and the Transaction
Documents to which Seller is a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by Seller of this Agreement and any Transaction
Document to which Seller is a party, the performance by Seller of its
obligations hereunder and thereunder, and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of Seller. This Agreement has been duly executed
and delivered by Seller, and (assuming due authorization, execution, and
delivery by Purchaser) this Agreement constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms,
subject to the Enforceability Exceptions. When each Transaction Document to
which Seller is or will be a party has been duly executed and delivered by
Seller, such Transaction Document will constitute a legal and binding obligation
of Seller, enforceable against it in accordance with its terms, subject to the
Enforceability Exceptions. The Seller has delivered to counsel for Purchaser a
true and correct copy of the Organizational Documents of the Company.
(b)    The Company is a limited liability company duly formed, validly existing
and in good standing under the Laws of the state of Delaware and has all
requisite limited liability company power and authority to own, operate or lease
the properties and assets now owned, operated or leased by it and to carry on
its business as it has been and is currently conducted. The Company has all
requisite limited liability company power and authority to execute and deliver
this Agreement and the Transaction Documents to which it is a party and to
perform its obligations hereunder and thereunder. All limited liability company
actions taken by the Company in connection with this Agreement and the other
Transaction Documents will be duly authorized on or prior to the Closing. The
operations now being conducted by the Company are not now and have never been
conducted by the Company under any other name.
(c)    Section 3.01(c) of the Seller Disclosure Schedules lists every state or
foreign jurisdiction in which the Company (i) is licensed or qualified to do
business, and (ii) has facilities or otherwise conducts business.
(d)    Section 3.01(d) of the Seller Disclosure Schedules lists the sole
managing member of the Company as of the date hereof. The Company does not have
any directors or officers as of the date hereof.
3.02    Subsidiaries.  The Company does not have, and has never had, any
Subsidiary or any equity or ownership interest (or any interest convertible or
exchangeable or exercisable for any equity or ownership interest), whether
direct or indirect, in any Person and is not, and has never been, a participant
in any joint venture, partnership or similar arrangement and the Company is not
obligated to make nor is it bound by any Contract to make any investment in or
capital contribution in or on behalf of any other Person.
3.03    No Conflicts; Consents. 
(a)    The execution, delivery and performance by Seller of this Agreement and
the Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (i) conflict
with or result in a violation or breach of, or default under, any provision of
the Organizational Documents of Seller or Company; (ii) conflict with or result
in a violation or breach of any provision of any Law or Governmental Order
applicable to Seller or the Company or their properties; (iii) except as set
forth in Section 3.03(a) of the Seller Disclosure Schedules, require the
consent, notice or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, result in the
acceleration or mandatory prepayment of or create in any party the right to
accelerate, terminate, prepay, modify or cancel any Contract to which Seller,
Guarantor or the Company is a party or by which Seller, Guarantor or the Company
is bound or to which any of their respective properties and assets are subject
(including any Project Contract) or any Permit affecting the properties, assets
or business of the Seller, Guarantor or Company; or (iv) result in the creation
or imposition of any Lien on any properties or assets of the Company. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Entity is required by or with respect to Seller,
Guarantor or the Company in connection with the execution and delivery of this
Agreement and the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.
(b)    The Company is not in breach of, or in default under, any of its
organizational documents, and no event has occurred that, with the giving of
notice or the passage of time, or both, would constitute a default by the
Company under any of its organizational documents, and the Company has not given
written notice to, or received any written notice that, any member is in breach
of, or in default under, any of its obligations under the Company’s
organizational documents. The only business activity that has been carried on or
is currently carried on by the Company is the ownership, leasing, operation and
maintenance of the Projects.
(c)    Section 3.03(c) of the Seller Disclosure Schedule sets forth all
necessary consents, waivers and approvals of parties to any Contracts as are
required thereunder in connection with the transactions contemplated by this
Agreement, or for any such Contract to remain in full force and effect without
limitation, modification or alteration after the Closing so as to preserve all
rights of, and benefits to, the Company under such Contracts from and after the
Closing.
(d)    This Agreement, and the Transaction Documents to which the Company is a
party, has been duly executed and delivered by the Company and, assuming that
this Agreement and such Transaction Documents are a valid and binding obligation
of the other parties hereto and thereto, each of this Agreement and such
Transaction Documents constitutes a valid and binding obligation of the Company,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy Laws, other similar Laws affecting creditors’ rights and
general principles of equity affecting the availability of specific performance
and other equitable remedies (collectively, the “Enforceability Exceptions”).
3.04    Capitalization. 
(a)    Seller is the direct record owner of and has good and valid title to the
Membership Interests, free and clear of all Liens. The Membership Interests
constitute 100% of the total issued and outstanding membership interests in the
Company. The Membership Interests have been duly authorized and are validly
issued, fully-paid and non-assessable. Upon consummation of the transactions
contemplated by this Agreement, Purchaser shall own all of the Membership
Interests, free and clear of all Liens.
(b)    The Membership Interests were issued in compliance with applicable Laws.
The Membership Interests were not issued in violation of the Organizational
Documents of the Company or any other agreement, arrangement, or commitment to
which Seller, Guarantor or the Company is a party and are not subject to or in
violation of any preemptive or similar rights of any Person.
(c)    There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to any membership interests in the Company or obligating
Seller or the Company to issue or sell any membership interests (including the
Membership Interests), or any other interest, in the Company. Other than the
Organizational Documents, there are no voting trusts, proxies or other
agreements or understandings in effect with respect to the voting or transfer of
any of the Membership Interests.
(d)    The Company has never adopted, sponsored or maintained any option plan,
membership interest or incentive purchase plan, or similar plan providing for
the equity compensation of any Person. There are no outstanding or authorized
incentive or profit participation or other similar rights with respect to the
Company.
(e)    There are no outstanding loans made by the Company to the Seller,
Guarantor or any Affiliate thereof.
3.05    Financial Statements.  As of the Closing Date, the Company does not have
and has not had any financial statements, balance sheet, or related statements
of income and retained earnings, members’ equity and cash flow prepared.
3.06    Undisclosed Liabilities; Absence of Certain Developments. 
(a)    The Company has no liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured, or otherwise (“Liabilities”), which
are, individually or in the aggregate, material in amount.
(b)    Through the date hereof, there has not been any:
(i)    event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
(ii)    amendment of the Organizational Documents of the Company;
(iii)    split, combination or reclassification of any membership interests in
the Company;
(iv)    issuance, sale or other disposition of, or creation of any Lien on, any
membership interests in the Company, or grant of any options, warrants or other
rights to purchase or obtain (including upon conversion, exchange or exercise)
any membership interests in the Company;
(v)    declaration or payment of any distributions on or in respect of any
membership interests in the Company or redemption, purchase or acquisition of
any of the Company’s outstanding membership interests;
(vi)    material change in any method of accounting or accounting practice of
the Company, except as required by GAAP;
(vii)    entry into any Contract that would constitute a Material Contract;
(viii)    incurrence, assumption or guarantee by the Company of any indebtedness
for borrowed money;
(ix)    transfer, assignment, sale or other disposition of any of the assets
used in connection with the Project Contracts or Projects;
(x)    transfer or assignment of or grant of any license or sublicense under or
with respect to any Intellectual Property required by the Company to perform its
obligations under the Project Contracts;
(xi)    material damage, destruction or loss (whether or not covered by
insurance) to the Company’s property;
(xii)    any capital investment in, or any loan to, any other Person by the
Company;
(xiii)    acceleration, termination, material modification to or cancellation of
any material Contract (including, but not limited to, any Project Contract) to
which the Company is a party or by which it is bound;
(xiv)    any material capital expenditures by or on behalf of the Company;
(xv)    imposition of any Lien upon any of the Company’s properties or assets,
tangible or intangible;
(xvi)    hiring or promoting any person as or to (as the case may be) an
employee, officer, director, consultant, independent contractor, advisor or
manager;
(xvii)    any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any of the Company’s members or current or former managers,
officers and employees;
(xviii)    with respect to the Company, entry into a new line of business or
abandonment or discontinuance of existing lines of business;
(xix)    with respect to the Company, adoption of any plan of merger,
consolidation, reorganization, liquidation or dissolution or filing of a
petition in bankruptcy under any provisions of federal or state bankruptcy Law
or consent to the filing of any bankruptcy petition against it under any similar
Law;
(xx)    with respect to the Company, purchase, lease or other acquisition of the
right to own, use or lease any property or assets except for property and assets
contributed by the Seller to the Company immediately prior to the Closing and
the Project Contracts;
(xxi)    with respect to the Company, acquisition by merger or consolidation
with, or by purchase of a substantial portion of the assets, stock or other
equity of, or by any other manner, any business or any Person or any division
thereof;
(xxii)    action by the Company to make, change or rescind any Tax election,
amend any Tax Return or take any position on any Tax Return, take any action,
omit to take any action or enter into any other transaction that would have the
effect of increasing the Tax liability or reducing any Tax asset of Purchaser in
respect of any Post-Closing Tax Period; or
(xxiii)    any Contract to do any of the foregoing, or any action or omission
that would result in any of the foregoing.
3.07    Real Property; Title of Properties. 
(a)    The Company is not party to any leases, licenses, subleases or occupancy
agreements, other than the Project Contracts. The Company has good and valid
title to the Projects and Project Contracts, free and clear of all Liens. The
Company does not own and has never owned any real property.
(b)    The plants, structures, furniture, fixtures, machinery, equipment and
other items of tangible personal property of the Company are structurally sound,
are in good operating condition and repair, except for ordinary wear and tear,
and are adequate for the uses to which they are being put, and none of such
plants, structures, furniture, fixtures, machinery, equipment and other items of
tangible personal property is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost or which are covered by the O&M Agreement. The plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property currently owned or leased by the Company, together with all
other properties and assets of the Company, are sufficient for the continued
conduct of the Company’s business after the Closing in substantially the same
manner as conducted prior to the Closing and constitute all of the rights,
property and assets necessary to conduct the business of the Company as
currently conducted.
(c)    The Company has good and valid title to, or, in the case of leased
properties and assets, valid leasehold interests in, all of its properties and
assets, real, personal and mixed, used or held for use in their businesses, free
and clear of all Liens.
(d)    All equipment owned or leased by the Company is listed in Section 3.07(d)
of the Seller Disclosure Schedules. All machinery, equipment, fixtures and
vehicles owned, leased, or used by the Company are in good operating condition
taking into account their age, except for ordinary wear and tear, and are in a
reasonable state of repair and condition for the purposes for which they are
being used.
3.08    Tax Matters. 
(a)    The Company is not required to file any Tax Returns on or before the
Closing Date. All Taxes due and owing by the Company (whether or not shown on
any Tax Return) have been, or will be, timely paid.
(b)    The Company is not and has not been required to withhold or pay any Tax
in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, member or other party, and the Company has
complied with all information reporting and backup withholding provisions of
applicable Law.
(c)    No claim has been made by any taxing authority in any jurisdiction where
the Company does not file Tax Returns that it is, or may be, subject to Tax by
that jurisdiction.
(d)    No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Company.
(e)    The Company has no Liability for unpaid Taxes for all periods ending on
or before the Closing Date.
(f)    No deficiencies have been asserted, and no assessments have been made,
against the Company as a result of any examinations by any taxing authority.
(g)    The Company is not a party to any Action by any taxing authority. There
are no pending or threatened Actions by any taxing authority.
(h)    There are no federal, state, local, and foreign income, franchise or
similar Tax Returns, examination reports, or statements of deficiencies assessed
against, or agreed to by, the Company for all Tax periods ending after the date
of the Company’s formation.
(i)    There are no Liens for Taxes (other than for current Taxes not yet due
and payable) upon the assets of the Company.
(j)    The Company is not a party to, or bound by, any Tax indemnity, Tax
sharing or Tax allocation agreement.
(k)    No private letter rulings, technical advice memoranda or similar
agreement or rulings have been requested, entered into, or issued by any taxing
authority with respect to the Company.
(l)    The Company has not been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes. The Company has no Liability
for Taxes of any Person (other than the Company) under Treasury Regulations
Section 1.1502-6 (or any corresponding provision of state, local or foreign
Law), as transferee or successor, by contract or otherwise.
(m)    The Company has been treated as a disregarded entity for U.S. federal,
state and local income tax purposes since its formation.
(n)    Seller is not a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2.
(o)    Neither the Company nor a predecessor has been a “distributing
corporation” or a “controlled corporation” in connection with a distribution
described in Section 355 of the Code.
(p)    The Company is not, and has not been, a party to, or a promoter of, a
“reportable transaction” within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011-4(b).
(q)    No property owned by the Company is (i) required to be treated as being
owned by another person pursuant to the so-called “safe harbor lease” provisions
of former Section 168(f)(8) of the Internal Revenue Code of 1954, as amended,
(ii) subject to Section 168(g)(1)(A) of the Code, or (iii) subject to a
disqualified leaseback or long-term agreement as defined in Section 467 of the
Code.
3.09    Project Contracts; Permits. 
(a)    Section 3.09(a) of the Seller Disclosure Schedules sets forth a complete
and accurate list of all of the contracts that the Company is party to or that
Seller or any of its Affiliates is party to in respect of any Project or
Equipment (collectively, the “Project Contracts”). Each Project Contract has
been duly authorized, executed, and delivered as applicable by the Company,
Seller and their Affiliates party thereto. The Company, Guarantor or Seller (as
applicable) and, to the knowledge of Seller, each other party thereto, is not in
breach or default under any such contract or agreement. No event has occurred
with respect to the Seller, Guarantor or the Company or, to the knowledge of
Seller, with respect to any other party to any of the Project Contracts which
with the passage of time or giving of notice or both would constitute such a
default, result in a loss of rights or permit termination or acceleration under,
or result in the creation of any Lien under any Project Contract. Seller has
provided to Purchaser true and complete copies of each Project Contract.
(b)    Each Project Contract is valid and binding on the Company, Seller or
Guarantor, as applicable, and, to the knowledge of the Seller, on each other
Person that is a party to such Project Contract and each Project Contract is in
full force and effect, subject to the Enforceability Exceptions. There are no
pending, or to the best knowledge of the Seller, threatened disputes or
disagreements with respect to any Project Contract. None of the Seller,
Guarantor or the Company has received any notice of any termination, suspension,
force majeure event, violation, breach or default under or in respect of any
Project Contract.
(c)    The Company has or will obtain all licenses, permits, consents,
authorizations, approvals, ratifications, certifications, registrations,
exemptions, variances, exceptions and similar consents of governmental
authorities (collectively, “Permits”) that are required (i) for the
installation, construction, commissioning, ownership, leasing, operation and
maintenance of the Projects and to conduct the business of the Company pursuant
to the Project Contracts, Billing Agreement and O&M Agreement, and (ii) to
generate, supply and qualify any environmental attributes from the Project. Each
such Permit is validly issued and in full force and effect and not subject to
appeal. Section 3.09(c) of the Seller Disclosure Schedules sets forth a complete
and accurate list of all such required Permits (the “Applicable Permits”).
Seller has provided to Purchaser true and complete copies of each such
Applicable Permit and any applications or submissions made in respect of
obtaining the Applicable Permits (collectively, “Permit Applications”).
3.10    Intellectual Property. 
(a)    As of the Closing Date, the Company does not own, license or use any
Intellectual Property other than the Licensed Intellectual Property.
(b)    The Seller or Guarantor owns or licenses and has the right to sublicense
all Intellectual Property that is used in the business of the Company as
currently conducted free and clear of any Liens (the “Owned Intellectual
Property”), and each of Seller and Guarantor hereby grants to the Company a
fully paid up, nonexclusive, irrevocable and non-transferable license to use all
Intellectual Property that is required to be used in the business of the Company
as contemplated by the Project Contracts (the “Licensed Intellectual Property”).
(c)    Neither the Seller nor Guarantor nor the Company has received any written
notices of infringement, violation or misappropriation from any third party with
respect to any third party Intellectual Property, or that challenge the Seller’s
or Guarantor’s ownership, or the Company’s use, of the Licensed Intellectual
Property.
(d)    Neither the Seller nor Guarantor nor the Company has received any written
notice of any inventorship challenges or any interference having been declared
or threatened with respect to any Licensed Intellectual Property, and neither
the Seller nor Guarantor nor the Company has knowledge of a material fact that
would reasonably be expected to result in any inventorship challenge or
interference with respect to such Licensed Intellectual Property.
(e)    Neither the Seller nor Guarantor nor the Company has infringed, violated
or misappropriated, and neither the Seller nor the Company is currently
infringing, violating or misappropriating, the Intellectual Property rights of
any other Person. There is no Action pending against the Seller, Tecogen or the
Company (i) alleging any infringement, violation or misappropriation by the
Seller, Tecogen or Company of any third party Intellectual Property; or
(ii) challenging the Seller’s or Guarantor’s ownership, or the Company’s
license, or the validity or enforceability, of any Licensed Intellectual
Property, and there is no basis for any such Action.
(f)    No Licensed Intellectual Property is subject to any proceeding or
outstanding decree, order, judgment, or stipulation or Contract restricting in
any material manner, the use, enforcement, transfer, or licensing thereof by the
Company or Seller or Guarantor, or which may materially affect the validity, use
or enforceability of such Licensed Intellectual Property. All Licensed
Intellectual Property is licensable by the Company without restriction and
without payment of any kind to any Person.
(g)    The Seller and Guarantor take commercially reasonable steps to maintain
the confidentiality of their trade secrets and confidential information. To the
Seller’s and Guarantor’s knowledge, the Seller’s and Guarantor’s trade secrets
or confidential information have not been disclosed to any Person, except
pursuant to written confidentiality obligations. Without limiting the foregoing,
the Seller and Guarantor have required each employee, contractor and service
provider to execute confidentiality and invention disclosure and assignment
agreements protecting such trade secrets and confidential information and
obligating such employee or contract to assign to the Seller or Guarantor all
rights, title and interest in and to any inventions and Intellectual Property
developed by such employee or contractor in the course of his or her employment
or work for the Seller or Guarantor.
(h)    Section 3.10(i)(i) of the Seller Disclosure Schedules sets forth a
correct and complete list of all material Software owned, controlled,
in-licensed or used in the business of the Company as currently conducted by the
Company other than Standard Software (the “Proprietary Software”). Except as set
forth on Section 3.10(i)(ii) of the Seller Disclosure Schedules, no Person has
been granted any right to use any Proprietary Software.
(i)    The Company has not (i) incorporated Open Source Material into, or
combined Open Source Material with, any Proprietary Software or Licensed
Intellectual Property, or used Open Source Material to develop or provide any
product of the Company or Licensed Intellectual Property, (ii) distributed Open
Source Material in conjunction with or for use with any product of the Company,
Proprietary Software or Licensed Intellectual Property, or (iii) otherwise used
Open Source Material, in each case, in a manner that purportedly (1) imposes or
could impose a requirement or condition that such product of the Company,
Proprietary Software or Licensed Intellectual Property (or any portion thereof)
(A) be disclosed or distributed in source code form, (B) be licensed for the
purpose of making modifications or derivative works, or (C) be redistributable
at no charge, or (2) grants or would require the grant of a license to any
Person of any Proprietary Software or Licensed Intellectual Property. For
purposes of this Agreement, “Open Source Material” shall mean any software or
other Intellectual Property that is distributed or made available as “open
source software” or “free software” or without a fee, or is otherwise publicly
distributed or made generally available in source code or equivalent form under
terms that permit modification and redistribution of such software or
Intellectual Property. Open Source Material includes, without limitation,
software that is licensed under the GNU General Public License, GNU Lesser
General Public License, Mozilla License, Common Public License, Apache License
and BSD License and materials and/or content made available under a Creative
Commons license.
(j)    The Licensed Intellectual Property are sufficient for the conduct of the
business of the Company as conducted as of the Closing, and as reasonably
anticipated to be conducted, as if by the Company, after the Closing Date. To
the knowledge of the Seller, no Person has infringed or misappropriated, or is
infringing or misappropriating, any Licensed Intellectual Property. All Licensed
Intellectual Property incorporated into or embodied in any product of the Seller
or Guarantor was developed solely by either (1) employees of the Seller or
Guarantor acting during the term and within the scope of their employment or (2)
by third parties who validly and irrevocably assigned all of their rights,
including all Licensed Intellectual Property rights therein, to the Seller or
Guarantor in writing, and the Seller or Guarantor obtained any third party
consents required to effect such assignment. No employee, contractor or
consultant of the Seller or Guarantor who was engaged in the development of any
Licensed Intellectual Property incorporated or embodied in any product of the
Seller or Guarantor, was an employee of, or engaging in services for, a third
party during such time that he or she was engaged by the Seller or Guarantor. To
the extent any such Licensed Intellectual Property relates to Registered
Intellectual Property, to the maximum extent provided for by, and in accordance
with, applicable laws and regulations, the Seller or Guarantor has recorded each
such assignment with the relevant Governmental Entity.
(k)    No government funding, facilities of a university, college, other medical
or educational institution or research center or funding from third parties was
used in the development of any Licensed Intellectual Property. No current or
former employee, consultant or independent contractor of the Company, who was
involved in, or who contributed to, the creation or development of any Licensed
Intellectual Property, was employed by or has performed services for the
government, university, college, or other medical or educational institution or
research center during a period of time during which such employee, consultant
or independent contractor was also performing services for the Seller or
Guarantor. No university, college or other medical or educational institution or
research center has any rights whatsoever in any Licensed Intellectual Property.
3.11    Equipment and Projects.
(a)    All Equipment and all products and services of the Company that have been
manufactured, distributed, leased, sold or provided were merchantable, free from
defects in design, specifications, processing, manufacture, material or
workmanship, and suitable for the purpose for which they were leased or sold at
the time at which they were leased or sold and during any applicable warranty
period. None of the Seller, Guarantor or the Company has incurred any uninsured
or insured defective product or service liability, or received a claim based
upon allegedly defective product or service liability, in each case with respect
to the Equipment or Projects, and, to the knowledge of the Seller, no basis for
any such claim exists.
(b)    Except for the warranties contained in the Seller’s (or its applicable
Affiliate’s) standard warranties in respect of the Equipment and Projects, none
of the Seller, Guarantor or the Company has given any warranties relating to the
Equipment or Projects. The Seller has provided Purchaser with a true and
accurate copy of its and its Affiliates’ standard warranties for the Equipment,
services and products of the Seller used for the Projects.
(c)    No royalties, fees, honoraria, volume-based, milestone or other payments
are payable by the Company to any Person by reason of the ownership, use, sale,
licensing, distribution or other exploitation of any Licensed Intellectual
Property relating to the conduct or operation of the business of the Company or
the delivery or provision of any Equipment or any product or service of the
Company.
3.12    Litigation.  There is no Action pending, at Law or in equity, or before
or by any Governmental Entity, or threatened (a) against or by the Company
affecting any of its properties or assets (or by or against Seller or any
Affiliate thereof and relating to the Company); or (b) against or by the
Company, Seller or any Affiliate of Seller that challenges or seeks to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action. The Company and its properties are not subject to
any settlement, stipulation, order, writ, judgment, injunction, decree, ruling,
determination or award of any court or of any Governmental Entity (“Order”).
There is no investigation or other proceeding pending or, to the knowledge of
the Company, threatened, against the Company, any of its properties (tangible or
intangible) or any of its officers or directors in its capacity as such by or
before any Governmental Entity, nor to the knowledge of the Seller is there any
reasonable basis therefor.
3.13    Governmental Consents.  The Company is not required to submit any
notice, report or other filing with any Governmental Entity in connection with
the execution, delivery or performance by it of this Agreement or any
Transaction Documents to which the Company is a party or the consummation of the
transactions contemplated hereby and thereby. No consent, approval or
authorization of any Governmental Entity is required to be obtained by the
Company in connection with its execution, delivery or performance of this
Agreement or any Transaction Documents to which the Company is a party or the
consummation by the Company of the transactions contemplated hereby or thereby.
3.14    Customers and Suppliers. 
(a)    None of the Company, Seller or Guarantor has received any notice, or has
any reason to believe, that any party to a Project Contract has terminated or
materially reduced, or intends to terminate or materially reduce after the
Closing, its relationship with the Company, Seller or Guarantor in respect of a
Project or Project Contract.
(b)    Section 3.14(b) of the Seller Disclosure Schedules sets forth (i) each
supplier to whom the Seller or the Company has paid consideration for goods or
services rendered in connection with the Projects and/or Project Contracts in an
amount greater than or equal to $50,000 for each of the two most recent fiscal
years (collectively, the “Material Suppliers”); and (ii) the amount of purchases
from each Material Supplier during such periods. None of the Company, Seller or
Guarantor has received any notice, or has any reason to believe, that any
Material Supplier has ceased, or intends to cease, to supply goods or services
to the Company, Seller or Guarantor or to otherwise terminate or materially
reduce its relationship with the Company in respect of a Project or a Project
Contract.
3.15    Insurance.  Section 3.15 of the Seller Disclosure Schedules lists each
insurance policy maintained by Seller or its Affiliates (including the Company)
and relating to the assets, business and operations conducted pursuant to the
Project Contracts and in respect of the Projects (collectively, the “Insurance
Policies”). All of such Insurance Policies are in full force and effect, and
there is no existing or threatened breach or default with respect to any
obligations under any of such Insurance Policies. Neither the Seller nor any of
its Affiliates (including the Company) has received any written notice of
cancellation of, premium increase with respect to, or alteration of coverage
under, any of such Insurance Policies. All premiums due on such Insurance
Policies have either been paid or, if due and payable prior to Closing, will be
paid prior to Closing in accordance with the payment terms of each Insurance
Policy. The Insurance Policies do not provide for any retrospective premium
adjustment or other experience-based liability on the part of the Company. All
such Insurance Policies (a) are valid and binding in accordance with their
terms; (b) are provided by carriers who are financially solvent; and (c) have
not been subject to any lapse in coverage. There are no claims related to the
business of the Company pending under any such Insurance Policies as to which
coverage has been questioned, denied or disputed or in respect of which there is
an outstanding reservation of rights. None of Seller or any of its Affiliates
(including the Company) is in default under, or has otherwise failed to comply
with, in any material respect, any provision contained in any such Insurance
Policy. The Insurance Policies are of the type and in the amounts customarily
carried by Persons conducting a business similar to the Company and are
sufficient for compliance with all applicable Laws and Contracts to which the
Company is a party or by which it is bound.
3.16    Compliance with Laws. 
(a)    Each of the Company and each Project is, and has been, in compliance in
all material respects with all applicable laws. None of the Seller, Company or
Guarantor has received any written notice of violation of any applicable law
from any Governmental Entity in respect of the Equipment, Projects, Project
Contracts or Company.
(b)    All Applicable Permits are being, and have been, complied with in all
material respects. All fees and charges with respect to Applicable Permits as of
the Closing Date have been paid in full. No suspension, cancellation,
modification, revocation or nonrenewal of any Applicable Permit is pending or,
to the knowledge of the Seller, threatened. No event has occurred that, with or
without notice or lapse of time or both, would reasonably be expected to result
in the revocation, suspension, lapse or limitation of any Applicable Permit.
3.17    Regulatory Status.  The Company is not subject to regulation by any
Governmental Entity as a “public utility”, “electric utility” or similar
designation under any law.
3.18    Environmental Laws. 
(a)    The Company is currently and has been in compliance with all
Environmental Laws and has not, and the Seller has not, received from any Person
any: (i) Environmental Notice or Environmental Claim; or (ii) written request
for information pursuant to Environmental Law, which, in each case, either
remains pending or unresolved, or is the source of ongoing obligations or
requirements as of the Closing Date.
(b)    The Company has obtained and is in material compliance with all
Environmental Permits (each of which is disclosed in Section 3.09(c) of the
Seller Disclosure Schedules) necessary for the ownership, lease, operation or
use of the business or assets of the Company and all such Environmental Permits
are in full force and effect. Seller or Guarantor shall maintain such
Environmental Permits in full force and effect throughout the term of the
Billing Agreement in accordance with Environmental Law, and neither Seller nor
the Company is aware of any condition, event or circumstance that might prevent
or impede, after the Closing Date, the ownership, lease, operation or use of the
business or assets of the Company as currently carried out. With respect to any
such Environmental Permits, Seller has undertaken, or will undertake prior to
the Closing Date, all measures necessary to facilitate transferability of the
same to the Company, and neither the Company nor the Seller is aware of any
condition, event or circumstance that might prevent or impede the
transferability of the same to the Company or Purchaser, nor have they received
any Environmental Notice or written communication regarding any material adverse
change in the status or terms and conditions of the same.
(c)    The Company does not currently operate or lease (and has not formerly
operated or leased) any real property that is listed on, or has been proposed
for listing on, the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list.
(d)    There has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the Projects, the Project Contracts, the
business or assets of the Company or any real property currently or formerly
operated or leased by the Company, and neither the Company nor Seller has
received an Environmental Notice that any real property currently or formerly
operated or leased in connection with the business of the Company (including
soils, groundwater, surface water, buildings and other structure located on any
such real property) has been contaminated with any Hazardous Material which
could reasonably be expected to result in an Environmental Claim against, or a
violation of Environmental Law or term of any Environmental Permit by, Seller or
the Company.
(e)    Neither the Seller nor the Company owns or operates any active or
abandoned aboveground or underground storage tanks in connection with the
Projects or Project Contracts.
(f)    None of the Company or any predecessors as to which the Company may
retain liability use or have used any off-site Hazardous Materials treatment,
storage, or disposal facilities or locations in connection with any Project or
Project Contract. Section 3.18(f) of the Seller Disclosure Schedules contains a
complete and accurate list of any off-site Hazardous Materials treatment,
storage, or disposal facilities or locations used in connection with any Project
or Project Contract by the Seller and any predecessors as to which the Seller
may retain liability, and none of these facilities or locations has been placed
or proposed for placement on the National Priorities List (or CERCLIS) under
CERCLA, or any similar state list. Neither Seller nor the Company has received
any Environmental Notice regarding potential liabilities with respect to any
off-site Hazardous Materials treatment, storage, or disposal facilities or
locations used by the Company or Seller in connection with any Project or
Project Contract.
(g)    Neither Seller nor the Company has retained or assumed, by contract or
operation of Law, any liabilities or obligations of third parties under
Environmental Law.
(h)    Seller has provided or otherwise made available to Purchaser before the
Closing Date any and all environmental reports, studies, audits, records,
sampling data, site assessments, risk assessments, economic models and other
similar documents with respect to each Project, each Project Contract, the
business or assets of the Company, or any currently or formerly owned, operated
or leased real property in connection with any Project or Project Contract,
which are in the possession or control of the Seller or Company related to
compliance with Environmental Laws, Environmental Claims or an Environmental
Notice or the Release of Hazardous Materials in connection with any Project or
Project Contract; and (ii) any and all material documents concerning planned or
anticipated capital expenditures required to reduce, offset, limit or otherwise
control pollution and/or emissions, manage waste or otherwise ensure compliance
with current or future Environmental Laws (including, without limitation, costs
of remediation, pollution control equipment and operational changes) in
connection with any Project or Project Contract.
(i)    Neither the Seller nor the Company is aware of or reasonably anticipates,
as of the Closing Date, any condition, event or circumstance concerning the
Release or regulation of Hazardous Materials that might, after the Closing Date,
prevent, impede or materially increase the costs associated with the ownership,
lease, operation, performance or use of the business or assets of the Company in
connection with any Project or Project Contract.
3.19    Employees.  The Company does not have, nor has it ever had, any
employees and does not maintain and has never maintained any employee benefit
plans or employee benefit arrangements, nor has the Company ever paid any wages
within the meaning of Section 3401(a) of the Code (determined without regard to
any of the exceptions set forth therein). The Company does not have any
liability or obligation in respect of any employees or any employee benefit plan
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
or the Internal Revenue Code of 1986, as amended (“Code”) and has not incurred
any liability, nor will the Company incur any liability, by virtue of having
been a member of a controlled group of corporations that are treated as a single
employer within the meaning of Section 4001 of ERISA or Section 414 of the Code.
3.20    Restrictions on Business Activities.  There is no Contract
(non-competition, field of use, “most favored nation,” or otherwise), judgment,
injunction, order, or decree to which the Company is a party, or otherwise
binding on the Company, which has or would be expected to have the effect of
prohibiting or impairing any business practice of the Company, any acquisition
of property (whether tangible or intangible) by the Company, or the conduct of
business by the Company. Without limiting the foregoing, the Company is not
(a) restricted from selling, licensing, or otherwise distributing any products
or services to any class of customers, in any geographic area, during any period
of time, or in any segment of the market or (b) is required to offer or sell any
products or services to any Person on terms that are not less favorable than the
terms under which such products or services may be offered or sold to other
parties.
3.21    Accounts Receivable; Inventory. 
(a)    The Company has made available to Purchaser a list of all accounts
receivable, whether billed or unbilled, of the Company as of the Closing Date,
together with an aging schedule (of only billed accounts receivable) indicating
a range of days elapsed since invoice.
(b)    All of the accounts receivable, if any, whether billed or unbilled, of
the Company have arisen from bona fide transactions entered into by the Company
(as the assignee of the Seller under the Project Contracts) involving the sale
of equipment or the rendering of services in the ordinary course of business
consistent with past practice, are carried at values determined in accordance
with GAAP consistently applied, constitute only valid, undisputed claims of the
Company not subject to claims of set-off or other defenses or counterclaims, and
are collectible in the ordinary course consistent with past practice. No person
has any Lien on any accounts receivable of the Company and no request or
agreement for deduction or discount has been made with respect to any accounts
receivable of the Company.
(c)    The Company has no accounts payable as of the Closing Date.
(d)    The Company has no Inventory as of the Closing Date.
3.22    Corporate Records.  The minute books of the Company have been made
available to Purchaser, are complete and correct, and have been maintained in
accordance with sound business practices. The minute books of the Company
contain accurate and complete records of all Organizational Documents, meetings,
and actions taken by written consent of, the members and the managers, and no
meeting, or action taken by written consent, of any such members or managers has
been held for which minutes have not been prepared and are not contained in such
minute books. At the Closing, all of those books and records will be delivered
to the Purchaser.
3.23    No Brokers.  There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any Contract made by or on behalf of the Company, Seller
or Guarantor for which Purchaser or the Company would be liable following the
Closing.
3.24    Bank Accounts.  Section 3.24 of the Seller Disclosure Schedules
constitutes a full and complete list of all the bank, investment, securities,
and deposit accounts and safe deposits or similar accounts held with other
financial institutions of the Company (collectively, the “Company Bank
Accounts”)), the number of each such account or box, the names of the Persons
authorized to draw on such accounts or to access such boxes, and the balances on
such accounts as of a most recent practicable date. All cash in such accounts is
held in demand deposits and is not subject to any restriction or documentation
as to withdrawal.
3.25    Representations Complete.  None of the representations or warranties
made by the Seller in this Agreement, and none of the statements made in any
exhibit, schedule or certificate furnished by the Seller pursuant to this
Agreement contains, or will contain at the Closing, any untrue statement of a
material fact, or omits or will omit at the Closing to state any material fact
necessary in order to make the statements contained herein or therein, in the
light of the circumstances under which made, not misleading.


ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF
PURCHASER
Purchaser represents and warrants to the Company, on the date hereof and (except
where a representation or warranty is made herein as of a specified date) as of
the Closing Date, as though made at the Closing Date, as follows:
4.01    Organization and Power.  Purchaser is a limited liability company duly
formed, validly existing and in good standing under the Laws of the state of
Delaware.
4.02    Authorization.  Purchaser has all requisite limited liability company
power and authority to enter into this Agreement and the Transaction Documents
to which Purchaser is a party, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by Purchaser of this Agreement and any Transaction
Document to which Purchaser is a party, the performance by Purchaser of its
obligations hereunder and thereunder and the consummation by Purchaser of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite limited liability company action on the part of Purchaser. This
Agreement and the Transaction Documents to which Purchaser is a party have been
duly executed and delivered by Purchaser and, assuming that this Agreement and
such Transaction Documents are valid and binding obligations of the other
parties thereto, this Agreement and such Transaction Documents constitute valid
and binding obligations of Purchaser, enforceable in accordance with their
respective terms, subject to the Enforceability Exceptions.
4.03    No Violation.  The execution, delivery, performance and compliance with
the terms and conditions of this Agreement by Purchaser and the Transaction
Documents to which Purchaser is a party and the consummation of the transactions
contemplated hereby do not and will not (i) violate, conflict with, result in
any breach of, or constitute a default under any of the provisions of the
certificate of formation or operating agreement of Purchaser; (ii) violate or
result in a breach of or constitute a violation or default under any material
Contract to which Purchaser is a party or is otherwise bound; or (iii) violate
any Law to which Purchaser is subject.
4.04    Governmental Consents.  (a) Purchaser is not required to submit any
notice, report or other filing with any Governmental Entity in connection with
the execution, delivery or performance by it of this Agreement or the
consummation of the transactions contemplated hereby and (b) no consent,
approval or authorization of any Governmental Entity is required to be obtained
by Purchaser in connection with its execution, delivery and performance of this
Agreement or the consummation by Purchaser of the transactions contemplated
hereby.
4.05    Brokerage.  There are no claims for brokerage commissions, finders’ fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any Contract made by or on behalf of Purchaser.
ARTICLE V    

CONDITIONS TO CLOSING
5.01    Conditions to Purchaser’s Obligations.  The obligations of Purchaser to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction (or, if permitted by applicable Law, waiver by Purchaser) of the
following conditions as of the Closing Date:
(a)    All representations and warranties of the Seller contained in Article III
of this Agreement and in each Transaction Document to which the Seller is party
shall be true and correct in all material respects (without giving effect to any
limitation as to “materiality” or “Material Adverse Effect” set forth therein)
at and as of the Closing Date as though made at and as of the Closing Date
(except to the extent expressly made as of an earlier date, in which case only
as of such date).
(b)    All representations and warranties of the Guarantor contained in each
Transaction Document to which the Guarantor is party and in the Amended CogenOne
Billing Agreement shall be true and correct in all material respects (without
giving effect to any limitation as to “materiality” or “Material Adverse Effect”
set forth therein) at and as of the Closing Date as though made at and as of the
Closing Date (except to the extent expressly made as of an earlier date, in
which case only as of such date).
(c)    The Company, Guarantor and the Seller shall have performed and complied
with, in all material respects, all of the covenants and agreements required to
be performed by it under this Agreement at or prior to the Closing.
(d)    No Law shall be in effect and no Order shall have been entered, in each
case, which would prevent the performance of this Agreement, any Transaction
Document or the Amended CogenOne Billing Agreement or the consummation of any of
the transactions contemplated hereby or thereby, declare unlawful the
transactions contemplated by this Agreement, any Transaction Document or the
Amended CogenOne Billing Agreement or cause such transactions to be rescinded.
(e)    Purchaser shall have received the following, each in form and substance
satisfactory to Purchaser:
(i)    All of the certificates, if any, representing the Membership Interests
accompanied by duly executed transfer powers executed in favor of Purchaser.
(ii)    Resignation letters duly executed by all managers, directors and
officers (if any) of the Company, in form and substance reasonably satisfactory
to Purchaser.
(iii)    Executed copies of the third party consents, in form and substance
satisfactory to Purchaser, set forth on Schedule 5.01(e)(iii).
(iv)    The Assignment of Membership Interests, duly executed and delivered by
the Seller.
(v)    The Amended CogenOne Billing Agreement, duly executed and delivered by
the parties thereto.
(vi)    The Billing Agreement, duly executed and delivered by the parties
thereto.
(vii)    The O&M Agreement, duly executed and delivered by the parties thereto.
(viii)    The Guaranty, duly executed and delivered by the parties thereto.
(f)    Purchaser shall also have received the following:
(i)    a certificate of an authorized officer of the Seller in his or her
capacity as such, dated as of the Closing Date, certifying that the conditions
specified in Sections 5.01(a) and 5.01(c) have been satisfied;
(ii)    a certificate of an authorized officer of the Guarantor in his or her
capacity as such, dated as of the Closing Date, certifying that the conditions
specified in Sections 5.01(b) and 5.01(c) have been satisfied;
(iii)    a certificate of an authorized officer of the Seller in his or her
capacity as such, dated as of the Closing Date, certifying as to (i) the terms
and effectiveness of the Organizational Documents, and (ii) the valid adoption
of resolutions of the managing member of the Company with respect to the
transactions contemplated by this Agreement;
(iv)    a certificate of good standing from the Secretary of State of the State
of Delaware which is dated within a recent date prior to Closing with respect to
each of the Company, Seller and Guarantor;
(v)    a certificate of good standing and qualification to do business (or
equivalent document) with respect to the Guarantor from the applicable
Governmental Entity in Massachusetts, dated within a recent date prior to the
Closing; and
(vi)    a metering report, in form and substance satisfactory to the Purchaser,
for the Projects.
(g)    Purchaser shall have received a statement, issued pursuant to Treasury
Regulation sections 1.897-2(h) and 1.1445-2(c)(3)(i) and in form and substance
reasonably satisfactory to Purchaser, certifying that the Membership Interests
are not a United States real property interest within the meaning of section 897
of the Code (the Parties intend that such statement be considered to be
voluntarily provided by the Company in response to a request from Purchaser
pursuant to Treasury Regulation section 1.1445-2(c)(3)(i)).
(h)    No Material Adverse Effect shall have occurred and be continuing.
(i)    There shall be no action, suit, claim, order, injunction or proceeding of
any nature pending, or overtly threatened, against Purchaser or the Company,
Seller, Guarantor, or their respective properties, officers, directors or
Subsidiaries (i) by any Person arising out of, or in any way connected with, the
Closing or the other transactions contemplated by this Agreement, any
Transaction Document or the Amended CogenOne Billing Agreement or (ii) by any
Governmental Entity arising out of, or in any way connected with, the Closing or
the other transactions contemplated by this Agreement, any Transaction Document
and the Amended CogenOne Billing Agreement.
If the Closing occurs, all Closing conditions set forth in this Section 5.01
which have not been fully satisfied as of the Closing shall be deemed to have
been waived by Purchaser.
5.02    Conditions to the Seller’s Obligations.  The obligation of the Seller to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or, if permitted by applicable Law, waiver by the Company) of the
following conditions as of the Closing Date:
(a)    All representations and warranties contained in Article IV of this
Agreement and in the Transaction Documents shall be true and correct in all
material respects (without giving effect to any limitation as to “materiality”
set forth therein) at and as of the Closing Date as though made at and as of the
Closing Date (except to the extent expressly made as of an earlier date, in
which case only as of such date).
(b)    Purchaser shall have performed and complied with, in all material
respects, all the covenants and agreements required to be performed by it under
this Agreement at or prior to the Closing.
(c)    No Law shall be in effect and no Order shall have been entered, in each
case, which would prevent the performance of this Agreement, any Transaction
Document or the Amended CogenOne Billing Agreement or the consummation of any of
the transactions contemplated hereby or thereby, declare unlawful the
transactions contemplated by this Agreement, any Transaction Document or the
Amended CogenOne Billing Agreement or cause such transactions to be rescinded.
(d)    Purchaser shall have delivered to the Seller a certificate of an
authorized officer of Purchaser in his or her capacity as such, dated as of the
Closing Date, stating that the conditions specified in Sections 5.02(a) and
5.02(b) have been satisfied, and evidencing the authorization of Purchaser to
enter into the Transaction Documents.
(e)    Seller and Guarantor shall have received the following, each in form and
substance satisfactory to Seller and Guarantor:
(i)    The Amended CogenOne Billing Agreement, duly executed and delivered by
the parties thereto.
(ii)    The Billing Agreement, duly executed and delivered by the parties
thereto.
(iii)    The O&M Agreement, duly executed and delivered by the parties thereto.
(iv)    The Guaranty, duly executed and delivered by the parties thereto.
(f)    Purchaser shall simultaneously transfer the Closing Consideration to
Seller.
If the Closing occurs, all closing conditions set forth in this Section 5.02
which have not been fully satisfied as of the Closing shall be deemed to have
been waived by the Seller.
ARTICLE VI    

INDEMNIFICATION
6.01    Survival of Representations, Warranties, Covenants, Agreements and Other
Provisions. 
The representations and warranties of the Seller contained in Article III (other
than any representations or warranties contained in Section 3.08 which are
subject to Article VII) shall survive the Closing and shall terminate on the
date which is twelve (12) months after the Closing Date; provided, that (i) the
Fundamental Representations shall survive the Closing and shall terminate on the
sixtieth (60th) day after the expiration of the applicable statute of
limitations and (ii) Section 3.10(b) shall survive the Closing and shall not
terminate before the last day of the Term (as such term is defined in the
Billing Agreement) of the Billing Agreement. No claim for indemnification
hereunder for breach of any such representations and warranties may be made
after the expiration of such survival period; provided, that all representations
and warranties of the Seller contained in Article III shall survive beyond the
survival periods specified above with respect to any inaccuracy therein or
breach thereof if a claim is made hereunder prior to the expiration of the
survival period for such representation and warranty, in which case such
representation and warranty shall survive as to such claim until such claim has
been finally resolved.
(a)    The representations and warranties of Purchaser contained in Article IV
shall survive the Closing and shall terminate on the date which is twelve (12)
months after the Closing Date. No claim for indemnification hereunder for breach
of any such representations and warranties may be made after the expiration of
such survival period; provided, that all representations and warranties of
Purchaser contained in Article IV shall survive beyond the survival periods
specified above with respect to any inaccuracy therein or breach thereof if a
claim is made hereunder prior to the expiration of the survival period for such
representation and warranty, in which case such representation and warranty
shall survive as to such claim until such claim has been finally resolved.
(b)    The agreements, covenants and other obligations of the parties hereto
shall survive the Closing in accordance with its terms.
6.02    Indemnification for the Benefit of Purchaser Indemnified Parties. 
Subject to the limitations set forth in this Article VI, from and after the
Closing, the Seller shall indemnify Purchaser and its Affiliates (including the
Company) and its and their respective officers, directors, agents, stockholders,
members, attorneys and other Representatives (collectively, the “Purchaser
Indemnified Parties”) and hold them harmless against any Losses paid, incurred,
suffered or sustained by Purchaser Indemnified Parties, or any of them
(regardless of whether or not such Losses relate to any Third Party Claims),
directly or indirectly, resulting from, arising out of, or relating to any of
the following:
(a)    any breach of any representation or warranty of the Seller contained in
Article III or any certificate delivered hereunder by the Company or the Seller
(other than in respect of Section 3.08, it being understood that the sole remedy
for any such inaccuracy in or breach thereof shall be pursuant to Article VII);
(b)    any non-fulfillment or breach by the Company, the Seller or the Guarantor
of any covenant or agreement contained in this Agreement (other than any breach
or violation of, or failure to fully perform, any covenant, agreement,
undertaking or obligation in Article VII, it being understood that the sole
remedy for any such breach, violation or failure shall be pursuant to
Article VII);
(c)    any Unpaid Pre-Closing Taxes; and/or
(d)    any fraud with respect to this Agreement, any Transaction Document or any
certificates or other instruments required to be delivered pursuant to this
Agreement on the part of the Company or the Seller.
6.03    Indemnification by Purchaser for the Benefit of the Seller.  Subject to
the limitations set forth in this Article VI, from and after the Closing,
Purchaser shall indemnify the Seller and its Affiliates, officers, directors,
agents, attorneys and other Representatives (collectively, the “Seller
Indemnified Parties”) and hold them harmless against any Losses paid, incurred,
suffered or sustained by the Seller Indemnified Parties, or any of them
(regardless of whether or not such Losses relate to any Third Party Claims),
directly or indirectly, resulting from, arising out of, or relating to any of
the following: (a) any breach of any representation or warranty of Purchaser
contained in Article IV or any certificate delivered hereunder by Purchaser, and
(b) any non-fulfillment or breach by Purchaser of any covenant or agreement
contained in this Agreement (other than Article VII, it being understood that
the sole remedy for any such breach thereof shall be pursuant to Article VII).
6.04    Limitations on Indemnification.  The rights of Purchaser Indemnified
Parties and the Seller Indemnified Parties to indemnification pursuant to the
provisions of this Article VI are subject to the following limitations:
(a)    Notwithstanding anything to the contrary contained herein, except for
claims in respect of the breach of any Fundamental Representation or for claims
in respect of fraud by the Company or the Seller (or, for avoidance of doubt,
for claims under Section 8.18), no claims for indemnification by any Purchaser
Indemnified Party pursuant to Section 6.02(a) shall be so asserted, and no
Purchaser Indemnified Party shall be entitled to recover Losses, (1) unless any
individual Loss or group or series of related Losses exceeds $25,000 (the
“Mini-Basket”) and (2) until the aggregate amount of Losses (which shall not
include for such purposes any individual Loss or group or series of related
Losses that do not exceed the Mini-Basket) that would otherwise be payable
hereunder exceeds on a cumulative basis an amount equal to $100,000 (the
“Deductible”), and to the extent such Losses exceed the Deductible, such
Purchaser Indemnified Party shall be entitled to recover all such Losses in
excess of the Deductible.
(b)    Notwithstanding anything to the contrary contained herein, except for
claims in respect of fraud by Purchaser, no claims for indemnification by the
Seller Indemnified Party pursuant to Section 6.04(a) shall be so asserted, and
no Seller Indemnified Party shall be entitled to recover Losses, (1) unless any
individual Loss or group or series of related Losses exceeds the Mini-Basket and
(2) until the aggregate amount of Losses (which shall not include for such
purposes any individual Loss or group or series of related Losses that do not
exceed the Mini-Basket) that would otherwise be payable hereunder exceeds on a
cumulative basis an amount equal to the Deductible, and to the extent such
Losses exceed the Deductible, such Seller Indemnified Party shall be entitled to
recover all such Losses in excess of the Deductible.
(c)    Notwithstanding anything to the contrary contained herein, except for
claims in respect of the breach of Section 3.03(a) or Section 3.03(c) and except
in the case of fraud by the Company or the Seller (or, for avoidance of doubt,
for claims under Section 8.18), in no event shall the Seller have any liability
under this Agreement in excess of the Purchase Price received by the Seller
pursuant to this Agreement.
(d)    Notwithstanding anything to the contrary contained herein, except in the
case of fraud by Purchaser, in no event shall Purchaser have any liability under
this Agreement in excess of the Purchase Price.
(e)    Notwithstanding anything to the contrary contained herein, the amount of
any Losses subject to recovery under this Article VI by Purchaser Indemnified
Parties shall be calculated net of any amounts (A) actually received from any
third party insurance policy of Purchaser or its Affiliates with respect to
Losses for which any such Person has received indemnity payments hereunder (net
of any (x) premium increases or retroactive premium adjustments and (y) any
costs and expenses incurred by Purchaser or its Affiliates in connection with
such recovery) and (B) any Tax benefits realized by Purchaser Indemnified
Parties from such Losses (net of any costs and expenses incurred by Purchaser or
its Affiliates in connection with such recovery).
(f)    An Indemnified Party shall use commercially reasonable efforts to
mitigate Losses suffered, incurred or sustained by such Indemnified Party
arising out of any matter for which such Indemnified Party has sought
indemnification hereunder; provided that no such Indemnified Party shall be
required to take any action or refrain from taking any action that is contrary
to any applicable Contract or Law binding on such Indemnified Party or any
Affiliate thereof.
6.05    Indemnification Procedures. 
(a)    Any Purchaser Indemnified Party or Seller Indemnified Party making a
claim for indemnification under Sections 6.02 or 6.03 (an “Indemnified Party”)
shall promptly notify the indemnifying party (an “Indemnifying Party”) and the
Seller, if applicable, in writing (each, an “Indemnification Claim Notice”),
describing in reasonable detail the facts and circumstances with respect to the
subject matter of such claim or demand. An Indemnified Party shall have the
right to update an Indemnification Claim Notice from time to time to reflect any
change in circumstances following the date hereof.
(b)    If an Indemnifying Party (or in the case of any Indemnification Claim
Notice given by a Purchaser Indemnified Party, the Seller) does not object in
writing within the 30-day period after receipt of an Indemnification Claim
Notice by delivery of a written notice of objection containing a reasonably
detailed description of the facts supporting an objection to the applicable
indemnification claim (the “Indemnification Claim Objection Notice”), such
failure to so object shall be an irrevocable acknowledgment by the Indemnifying
Party (or in the case of any Indemnification Claim Notice given by a Purchaser
Indemnified Party, the Seller) that the Indemnified Party is entitled to the
full amount of the claim for Losses set forth in such Indemnification Claim
Notice.
(c)    If an Indemnifying Party (or in the case of any Indemnification Claim
Notice given by a Purchaser Indemnified Party, the Seller) objects in writing
within the 30-day period after receipt of an Indemnification Claim Notice by
delivery of an Indemnification Claim Objection Notice, such Indemnifying Party
(or in the case of any Indemnification Claim Notice given by a Purchaser
Indemnified Party, the Seller) and Indemnified Party shall attempt in good faith
to agree upon the rights of the respective parties with respect to each of such
claims. If the Indemnifying Party (or in the case of any Indemnification Claim
Objection Notice given by a Purchaser Indemnified Party, the Seller) and
Indemnified Party should so agree, a memorandum setting forth such agreement
shall be prepared and signed by both parties. If no such agreement can be
reached after good faith negotiation within 30 days after the receipt of an
Indemnification Claim Objection, the claim shall be resolved pursuant to
Section 8.15.
6.06    Third Party Claims. 
(a)    In the event that any Indemnified Party desires to make a claim against
an Indemnifying Party (which term shall be deemed to include all Indemnifying
Parties if more than one) in connection with any third-party Action for which it
may seek indemnification hereunder (a “Third-Party Claim”), the Indemnified
Party will promptly notify the Indemnifying Party of such Third-Party Claim and
of its claims of indemnification with respect thereto; provided, that failure to
promptly give such notice will not relieve the Indemnifying Party of its
indemnification obligations under this Article VI, except to the extent, if any,
that the Indemnifying Party has actually been materially prejudiced thereby.
(b)    Subject to paragraph (e) below, the Indemnifying Party will, upon its
written confirmation of its obligation to indemnify the Indemnified Party in
full with respect to such Third-Party Claim, have the right to assume the
defense of the Third-Party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party by written notice to the Indemnified Party
within twenty (20) calendar days after the Indemnifying Party has received
notice of the Third-Party Claim; provided, however, that the Indemnifying Party
must conduct the defense of the Third-Party Claim actively and diligently
thereafter in order to preserve its rights in this regard; and provided,
further, that the Indemnified Party may retain separate co-counsel at its sole
cost and expense and participate in the defense of the Third-Party Claim.
(c)    The Indemnifying Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third-Party Claim without the
prior written consent of the Indemnified Party unless the judgment or proposed
settlement (i) includes an unconditional release of all Liability of each
Indemnified Party with respect to such Third-Party Claim, (ii) involves only the
payment of money damages that are fully covered by the Indemnifying Party, and
(iii) does not impose an injunction or other equitable relief upon the
Indemnified Party. So long as the Indemnifying Party has assumed and is
conducting the defense of the Third-Party Claim in accordance with
Section 6.06(b) above, the Indemnified Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnifying Party (which consent will
not be unreasonably conditioned, withheld or delayed by the Indemnifying Party).
(d)    In the event that the Indemnifying Party fails to assume the defense of
the Third-Party Claim in accordance with Section 6.06(b) above, (i) the
Indemnified Party may defend against, and consent to the entry of any judgment
or enter in to any settlement with respect to, the Third-Party Claim in any
manner it reasonably may deem appropriate (and the Indemnified Party need not
consult with, or obtain any consent from, the Indemnifying Party in connection
therewith) and (ii) the Indemnifying Party will remain responsible for any
Losses of the Indemnified Party as a result of such Third-Party Claim to the
extent subject to indemnification under this Article VI.
(e)    Notwithstanding the foregoing, to the extent that a Purchaser Indemnified
Party is the Indemnified Party, then Purchaser and the Company shall have the
right, in its sole discretion, to participate in the defense, at Purchaser’s and
/or Company’s expense, with respect to any claim (i) relating to the Licensed
Intellectual Property, (ii) involving criminal liability or in which equitable
relief is sought against any Indemnified Party, (iii) that relates to or
involves any then current customer, supplier or other business partner of
Purchaser or the Company or which is brought by a Governmental Entity, or (iv)
that involves any Tax Matter of the Company (collectively, the
“Purchaser-Handled Claims”). The Indemnifying Party will remain responsible for
any Losses of Purchaser and the Company as a result of such Purchaser-Handled
Claims to the extent subject to indemnification under this Article VI, and
Purchaser and the Company shall retain all remedies to which they are entitled
under this Article VI.
6.07    Remedies.  Except for fraud, the indemnification provisions described in
this Article VI provide the sole and exclusive remedy following the Closing as
to all Losses any Indemnified Party may incur, suffer or sustain arising from
this Agreement.
6.08    Tax Treatment; Tax Claims. 
(a)    Any payment under this Article VI shall be treated by the parties for
U.S. federal, state, local and non-U.S. income Tax purposes as a purchase price
adjustment unless otherwise required by applicable Law.
(b)    Notwithstanding any other provision of this Agreement, the control of any
claim, assertion, event or proceeding in respect of Taxes of the Company
(including, but not limited to, any such claim in respect of a breach of the
representations and warranties in Section 3.08 or any breach or violation of or
failure to fully perform any covenant, agreement, undertaking or obligation in
Article VII) shall be governed exclusively by Article VII.
ARTICLE VII    

TAX MATTERS
7.01    Tax Covenants. 
(a)    Without the prior written consent of Purchaser, Seller (and, prior to the
Closing, the Company, its Affiliates and their respective Representatives) shall
not, to the extent it may affect, or relate to, the Company, make, change or
rescind any Tax election, amend any Tax Return or take any position on any Tax
Return, take any action, omit to take any action or enter into any other
transaction that would have the effect of increasing the Tax liability or
reducing any Tax asset of Purchaser or the Company in respect of any
Post-Closing Tax Period. Seller agrees that Purchaser is to have no liability
for any Tax resulting from any action of Seller, the Company, its Affiliates or
any of their respective Representatives, and agrees to indemnify and hold
harmless Purchaser (and, after the Closing Date, the Company) against any such
Tax or reduction of any Tax asset.
(b)    All transfer, documentary, sales, use, stamp, registration, value added
and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the Transaction Documents (including any real
property transfer Tax and any other similar Tax) shall be borne and paid by
Seller when due. Seller shall, at its own expense, timely file any Tax Return or
other document with respect to such Taxes or fees (and Purchaser shall cooperate
with respect thereto as necessary).
(c)    Purchaser shall prepare, or cause to be prepared, all Tax Returns
required to be filed by the Company after the Closing Date with respect to a
Pre-Closing Tax Period. Any such Tax Return shall be prepared in a manner
consistent with past practice (unless otherwise required by Law) and without a
change of any election or any accounting method and shall be submitted by
Purchaser to Seller (together with schedules, statements and, to the extent
requested by Seller, supporting documentation) at least 45 days prior to the due
date (including extensions) of such Tax Return. If Seller objects to any item on
any such Tax Return, it shall, within ten days after delivery of such Tax
Return, notify Purchaser in writing that it so objects, specifying with
particularity any such item and stating the specific factual or legal basis for
any such objection. If a notice of objection shall be duly delivered, Purchaser
and Seller shall negotiate in good faith and use their reasonable best efforts
to resolve such items. If Purchaser and Seller are unable to reach such
agreement within ten days after receipt by Purchaser of such notice, the
disputed items shall be resolved by the Independent Accountant and any
determination by the Independent Accountant shall be final. The Independent
Accountant shall resolve any disputed items within twenty days of having the
item referred to it pursuant to such procedures as it may require. If the
Independent Accountant is unable to resolve any disputed items before the due
date for such Tax Return, the Tax Return shall be filed as prepared by Purchaser
and then amended to reflect the Independent Accountant’s resolution. The costs,
fees and expenses of the Independent Accountant shall be borne equally by
Purchaser and Seller. The preparation and filing of any Tax Return of the
Company that does not relate to a Pre-Closing Tax Period shall be exclusively
within the control of Purchaser.
7.02    Termination of Existing Tax Sharing Agreements. Any and all existing Tax
sharing agreements (whether written or not) binding upon the Company shall be
terminated as of the Closing Date. After such date none of the Company, none of
Seller nor any of Seller’s Affiliates and their respective Representatives shall
have any further rights or liabilities thereunder.
7.03    Tax Indemnification. Seller shall indemnify the Company, Purchaser, and
each Purchaser Indemnitee and hold them harmless from and against (a) any Loss
attributable to any breach of or inaccuracy in any representation or warranty
made in Section 3.08; (b) any Loss attributable to any breach or violation of,
or failure to fully perform, any covenant, agreement, undertaking or obligation
in Article VII; (c) all Taxes of the Company or relating to the business of the
Company for all Pre-Closing Tax Periods; (d) all Taxes of any member of an
affiliated, consolidated, combined or unitary group of which the Company (or any
predecessor of the Company) is or was a member on or prior to the Closing Date
by reason of a liability under Treasury Regulation Section 1.1502-6 or any
comparable provisions of foreign, state or local Law; and (e) any and all Taxes
of any person imposed on the Company arising under the principles of transferee
or successor liability or by contract, relating to an event or transaction
occurring before the Closing Date. In each of the above cases, together with any
out-of-pocket fees and expenses (including attorneys’ and accountants’ fees)
incurred in connection therewith. Seller shall reimburse Purchaser for any Taxes
of the Company that are the responsibility of Seller pursuant to this
Section 7.03 within ten Business Days after payment of such Taxes by Purchaser
or the Company.
7.04    Straddle Period. In the case of Taxes that are payable with respect to a
taxable period that begins before and ends after the Closing Date (each such
period, a “Straddle Period”), the portion of any such Taxes that are treated as
Pre-Closing Taxes for purposes of this Agreement shall be:
(a)    in the case of Taxes (i) based upon, or related to, income, receipts,
profits, wages, capital or net worth, (ii) imposed in connection with the sale,
transfer or assignment of property, or (iii) required to be withheld, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and
(b)    in the case of other Taxes, deemed to be the amount of such Taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.
7.05    Contests. Purchaser agrees to give written notice to Seller of the
receipt of any written notice by the Company, Purchaser or any of Purchaser’s
Affiliates which involves the assertion of any claim, or the commencement of any
Action, in respect of which an indemnity may be sought by Purchaser pursuant to
this Article VII (a “Tax Claim”); provided, that failure to comply with this
provision shall not affect Purchaser’s right to indemnification hereunder.
Purchaser shall control the contest or resolution of any Tax Claim; provided,
however, that Purchaser shall obtain the prior written consent of Seller (which
consent shall not be unreasonably withheld or delayed) before entering into any
settlement of a claim or ceasing to defend such claim; and, provided further,
that Seller shall be entitled to participate in the defense of such claim and to
employ counsel of its choice for such purpose, the fees and expenses of which
separate counsel shall be borne solely by Seller.
7.06    Cooperation and Exchange of Information. Seller and Purchaser shall
provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
Article VII or in connection with any audit or other proceeding in respect of
Taxes of the Company. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities. Each of Seller and Purchaser shall retain all
Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Company for any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
the Company for any taxable period beginning before the Closing Date, Seller or
Purchaser (as the case may be) shall provide the other party with reasonable
written notice and offer the other party the opportunity to take custody of such
materials.
7.07    Tax Treatment. Seller and Purchaser agree that the transactions
contemplated hereby will be treated for U.S. federal income Tax purposes and
applicable state income Tax purposes as a taxable sale by Seller and a purchase
by Purchaser of the assets of the Company.
7.08    Tax Allocation. Seller and Purchaser agree that the Purchase Price shall
be allocated among the assets of the Company for U.S. federal and applicable
state and local income tax purposes as shown on the allocation schedule (the
“Allocation Schedule”). A draft of the Allocation Schedule shall be prepared by
Purchaser and delivered to Seller within ninety days following the Closing Date.
If Seller notifies Purchaser in writing that Seller objects to one or more items
reflected in the Allocation Schedule, Seller and Purchaser shall negotiate in
good faith to resolve such dispute; provided, however, that if Seller and
Purchaser are unable to resolve any dispute with respect to the Allocation
Schedule within 90 days following the Closing Date, such dispute shall be
resolved by the Independent Accountant. The fees and expenses of such accounting
firm shall be borne equally by Seller and Purchaser. Purchaser and Seller shall
file all Tax Returns (including amended returns and claims for refund) and
information reports in a manner consistent with the Allocation Schedule.
7.09    Payments to Purchaser. Any amounts payable to Purchaser pursuant to this
Article VII shall be satisfied from Seller.
7.10    Survival. Notwithstanding anything in this Agreement to the contrary,
the provisions of Section 3.08 and this Article VII shall survive for the full
period of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus 60 days.
7.11    Overlap. To the extent that any obligation or responsibility pursuant to
Article VI may overlap with an obligation or responsibility pursuant to this
Article VII, the provisions of this Article VII shall govern.
ARTICLE VIII    

MISCELLANEOUS
8.01    Press Releases and Communications.  No Party hereto shall issue any
press release or make any public announcement primarily relating to this
Agreement or the transactions contemplated hereby, except for any press release
or public announcement as agreed to by Purchaser and the Seller or as otherwise
may be required by Law, court process or applicable stock exchange rules and
regulations.
8.02    Expenses.  Except as otherwise expressly provided herein, each Party
shall pay all of such Party’s own fees and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement, including
the fees and disbursements of counsel, financial advisors and accountants.
8.03    Notices.  All notices and other communications among the Parties shall
be in writing and shall be deemed to have been duly given (a) when delivered in
person, (b) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid, (c)
when delivered by FedEx or other nationally recognized overnight delivery
service or (d) when delivered by facsimile or email (in each case in this clause
(d), solely if receipt is confirmed), addressed as follows:
Notices to Purchaser:
SDCL TG COGEN LLC
c/o Sustainable Development Capital LLP
1120 Avenue of the Americas, 4th Floor
New York, NY 10036
Attn: David Maxwell and Vassos Kyprianou
Telephone: Error! Bookmark not defined.-212 626 6855 and 646 380 3294
E-Mail: david.maxwell@sdcl-ee.com and vassos.kyprianou@sdcl-ee.com
with a copy to (which shall not constitute notice):
Wilson Sonsini Goodrich & Rosati, P.C.:
1301 Avenue of the Americas
New York, New York 10019
Attention: Charlotte Kim
Facsimile No.: (212) 999-5899
Email: ckim@wsgr.com
Notices to the Seller:
American DG Energy Inc.
45 First Ave.
Waltham, MA 02451
Attn: Robert Panora, President
Facsimile No.: (781) 522-6050
Email: robert.panora@tecogen.com
Notices to Guarantor:


Tecogen Inc.
45 First Ave.
Waltham, MA 02451
Attn: Benjamin Locke, CEO
Facsimile No.: (781) 522-6050
Email: benjamin.locke@tecogen.com
8.04    Assignment.  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties and its successors and
permitted assigns, except that neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned or delegated by any of the
Parties without the prior written consent of the non-assigning Parties; except
that Purchaser may assign this Agreement and its rights and obligations
hereunder to an Affiliate of Purchaser without the other Parties’ consent so
long as Purchaser remains liable for its obligations under this Agreement.
8.05    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.
8.06    Interpretation. 
(a)    The words “hereof,” “herein” and “hereunder” and words of like import
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
(b)    The captions herein are included for convenience of reference only and
shall be ignored in the construction or interpretation hereof. References to
Articles, Sections, Exhibits and Schedules are to Articles, Sections, Exhibits
and Schedules of this Agreement unless otherwise specified.
(c)    All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.
(d)    Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular, and words denoting either gender shall
include both genders as the context requires. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.
(e)    Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.
(f)    The use of the word “or” shall not be exclusive.
(g)    A reference to any legislation or to any provision of any legislation
shall include any modification, amendment, re-enactment thereof, any legislative
provision substituted therefore and all rules, regulations and statutory
instruments issued or related to such legislation.
(h)    Unless otherwise specifically indicated, all references to “dollars” or
“$” shall refer to the lawful currency of the United States.
(i)    A document shall be deemed to have been “delivered,” “provided,”
“furnished,” or “made available” to Purchaser to the extent that such document
has been (i) made available in the data room established by the Company for the
purposes of the transactions contemplated by this Agreement or (ii) delivered to
Purchaser or its Representatives via electronic mail, in each case, no later
than three (3) Business Days prior to the date hereof.
(j)    Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be applied in the construction or
interpretation of this Agreement. No prior draft of this Agreement nor any
course of performance or course of dealing shall be used in the interpretation
or construction of this Agreement. No parol evidence shall be introduced in the
construction or interpretation of this Agreement unless the ambiguity or
uncertainty in issue is plainly discernible from a reading of this Agreement
without consideration of any extrinsic evidence. Although the same or similar
subject matters may be addressed in different provisions of this Agreement, the
Parties intend that, except as reasonably apparent on the face of the Agreement
or as expressly provided in this Agreement, each such provision shall be read
separately, be given independent significance and not be construed as limiting
any other provision of this Agreement (whether or not more general or more
specific in scope, substance or content). The doctrine of election of remedies
shall not apply in constructing or interpreting the remedies provisions of this
Agreement or the equitable power of a court considering this Agreement or the
transactions contemplated hereby.
8.07    Construction. The language used in this Agreement shall be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule
of strict construction shall be applied against any Person. The specification of
any dollar amount or the inclusion of any item in the representations and
warranties contained in this Agreement or the Seller Disclosure Schedules or
Exhibits attached hereto is not intended to imply that the amounts, or higher or
lower amounts, or the items so included, or other items, are or are not required
to be disclosed (including whether such amounts or items are required to be
disclosed as material or threatened) or are within or outside of the ordinary
course of business, and no Party shall use the fact of the setting of the
amounts or the fact of the inclusion of any item in this Agreement or the Seller
Disclosure Schedules or Exhibits in any dispute or controversy between the
Parties as to whether any obligation, item or matter not described or included
in this Agreement or in any Schedule or Exhibit is or is not required to be
disclosed (including whether the amount or items are required to be disclosed as
material or threatened) or is within or outside of the ordinary course of
business for purposes of this Agreement. The information contained in this
Agreement and in the Seller Disclosure Schedules and Exhibits hereto is
disclosed solely for purposes of this Agreement, and no information contained
herein or therein shall be deemed to be an admission by any Party to any third
party of any matter whatsoever (including any violation of Law or breach of
contract).
8.08    Amendment and Waiver.  Any provision of this Agreement or the Seller
Disclosure Schedules hereto may be amended or waived only in a writing signed by
Purchaser and the Seller and, solely with respect to Section 3.10(b), the
Guarantor. No waiver of any provision hereunder or any breach or default thereof
shall extend to or affect in any way any other provision or prior or subsequent
breach or default.
8.09    Complete Agreement.  This Agreement and the documents referred to herein
contain the complete agreement between the Parties and supersede any prior
understandings, agreements or representations by or between the Parties, written
or oral, which may have related to the subject matter hereof in any way,
including any data room agreements, bid letters, term sheets, summary issues
lists or other agreements.
8.10    Third Party Beneficiaries.  The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the Parties and its successors
and assigns. Nothing expressed or referred to in this Agreement shall be
construed to give any Person other than the Parties to this Agreement any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement.
8.11    WAIVER OF TRIAL BY JURY.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
8.12    Delivery by Facsimile or Email.  This Agreement and any signed agreement
entered into in connection herewith or contemplated hereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or scanned pages via electronic mail, shall be treated in all manner and
respects as an original contract and shall be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any Party hereto or to any such contract,
each other Party hereto or thereto shall re-execute original forms thereof and
deliver them to all other Parties. No Party hereto or to any such contract shall
raise the use of a facsimile machine or email to deliver a signature or the fact
that any signature or contract was transmitted or communicated through the use
of facsimile machine or email as a defense to the formation of a contract and
each such Party forever waives any such defense.
8.13    Counterparts.  This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one (1) Party, but
all such counterparts taken together shall constitute one and the same
instrument.
8.14    Governing Law.  All issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement and the Exhibits
and Schedules hereto shall be governed by, and construed in accordance with, the
Laws of the State of New York, without giving effect to any choice of Law or
conflict of Law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of New York.
8.15    Jurisdiction. 
(a)    Each of the Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any Transaction Document or the transactions relating
hereto or thereto, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may (and any such claims,
cross-claims or third party claims brought against the Purchaser or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any Transaction Document shall
affect any right that the Purchaser may otherwise have to bring any action or
proceeding relating to this Agreement against the Seller, Company or Guarantor
or their properties in the courts of any jurisdiction.
(b)    Each of the Parties hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any Transaction Document in any
court referred to in paragraph (a) of this Section. Each of the Parties hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    Each Party irrevocably consents to service of process in the manner
provided for notices in Section 8.03. Nothing in this Agreement will affect the
right of any Party to serve process in any other manner permitted by law.
8.16    Remedies Cumulative.  Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a Party shall be deemed cumulative
with, and not exclusive of, any other remedy conferred hereby, or by Law or
equity upon such Party, and the exercise by a Party of any one remedy shall not
preclude the exercise of any other remedy.
8.17    Specific Performance.  Each of the Parties acknowledges that the rights
of each Party to consummate the transactions contemplated hereby are unique and
recognizes and affirms that in the event of a breach of this Agreement by any
Party, money damages may be inadequate and the non-breaching Party may have no
adequate remedy at Law. Accordingly, the Parties agree that prior to a valid
termination of this Agreement in accordance with this Agreement, such
non-breaching Party may have the right, in addition to any other rights and
remedies existing in its favor at Law or in equity, to enforce its rights and
the other Party’s obligations hereunder not only by an Action or Actions for
damages but also by an Action or Actions for specific performance, injunctive
and/or other equitable relief (without posting of bond or other security). Each
of the Parties agrees that it shall not oppose the granting of an injunction,
specific performance and other equitable relief when expressly available
pursuant to the terms of this Agreement, and hereby waives (a) any defenses in
any Action for an injunction, specific performance or other equitable relief,
including the defense that the other Parties have an adequate remedy at Law or
an award of specific performance is not an appropriate remedy for any reason at
Law or equity; and (b) any requirement under Law to post a bond, undertaking or
other security as a prerequisite to obtaining equitable relief.
8.18    PPA Amendment.  Tecogen will endeavor to correct the error described in
Section 3.06 of the Seller Disclosure Schedules through discussions with the
applicable Lessee prior to June 1, 2019, and will indemnify and hold the Company
harmless with respect to any liability resulting from such error.
(Signature Page Follows)



IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
SDCL TG COGEN LLC


By:    s/ David Maxwell
Name: David Maxwell
Its:    Director


AMERICAN DG ENERGY INC.


By:    /s Robert A. Panora
Name: Robert A. Panora
Its:    Director




TECOGEN INC.


By:    /s Benjamin Locke
Name: Benjamin Locke
Its:    CEO




-1-